Case 4:20-cv-05640-YGR Document 287-13 Filed 01/25/21 Page 1 of 3




                       Exhibit C




    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-13 Filed 01/25/21 Page 2 of 3
                Case 4:20-cv-05640-YGR Document 287-13 Filed 01/25/21 Page 3 of 3




                                   From:                                     >

                                     Date: June 8, 2015 at 12:27:09 PM PDT

                                              To: tcook@apple.com

                                               Subject:

                                                       Tim



              As a developer I am completely insulted. Why? The amount of effort you are
             putting into discovery for artist on Apple Music. If the App Store had that level
               discovery found in Apple Music it would enable the small husband and wife
                        teams to compete with the large AAA studios. The very d
               evelopers you are courting and putting the conference on for just got a big
                middle finger that they are second class citizens in Apple’s efforts when it
              comes to discovery. Completely feeling insulted right now. For the first time
                        since 2009 I angry about how Apple is treating developers.



              A new Apple TV with App Store support opening up gaming on the TV would
              have been a much better announcement for developers. Apple Music was a
               waste of time and frankly the worse demo Apple has given in the 8 years.



                                           Very unhappy developer.



                                           President




                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                           APL-APPSTORE_02024835
